Order entered July 11, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00617-CV

                   IN THE INTEREST OF P.H., A CHILD

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 89,795

                                    ORDER

      Before the Court is court reporter Judith F. Snyder’s July 8, 2022 second

request for a ten-day extension of time to file the reporter’s record. We GRANT

the request and ORDER the record be filed no later than July 21, 2022.


                                           /s/    BILL PEDERSEN, III
                                                  JUSTICE